Exhibit 99.1 MPG Names Tom Dono Executive Vice President – General Counsel and Secretary Southfield, Mich. – June 20, 2016 – Metaldyne Performance Group Inc. (NYSE: MPG), a leading provider of highly-engineered components for use in powertrain and safety-critical applications for the global light, commercial and industrial vehicle markets, announced Tom Dono has been named Executive Vice President – General Counsel and Secretary, effective July 18, 2016. “Tom brings significant legal experience in the automotive industry, and expertise in international law, compliance and mergers and acquisitions,” said MPG CEO George Thanopoulos.“I look forward to adding Tom’s skills and experience to our core management team to further execute MPG’s growth plans.” Dono earned his law degree from the University of California, Los Angeles (UCLA) – School of Law and holds a degree in economics and business management from Stony Brook University.
